Exhibit 10.2

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Contract”) is made as of this 23rd day of
April, 2013 (the “Effective Date”) by and between Forrest Gallery, LLC, a
Kentucky limited liability company, (“Seller”), and Wheeler Intersts, LLC, a
Virginia limited liability company, or assigns (“Purchaser”).

WITNESSETH:

WHEREAS, Seller owns a shopping center containing approximately 31.00 acres of
land and improvements with approximately 214,450 square feet of leasable area,
commonly referred to as Forrest Gallery Shopping Center with an address of 1905
North Jackson Street, Tullahoma, Tennessee 37388, and desires to sell same to
Purchaser; and

WHEREAS, Purchaser desires to acquire such shopping center and related assets;

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties agree as follows:

1. Property. Subject to the terms and conditions hereof, Seller agrees to sell
to Purchaser, and Purchaser agrees to purchase from Seller, the following
described property:

A. All those certain tracts or parcels of land located in Tullahoma, Tennessee,
consisting of approximately 31.00 acres of land as more particularly described
on Exhibit “A” attached hereto and by this reference incorporated herein,
together with the buildings, certain driveways, parking areas, stormwater ponds,
and vacant parcels, and all other improvements located thereon owned by Seller
(the “Improvements”), and together with all appurtenances, rights, easements,
rights of way, tenements and hereditaments incident thereto and all title and
interest, if any, of Seller in and to any land lying in the bed of any street,
road or avenue, open, closed or proposed, in front of or adjoining said tracts
of land (said tracts of land, the Improvements and all other rights described
above being hereinafter collectively referred to as the “Real Property”); and

B. All fixtures of every description located on, or attached to the Real
Property and which are owned by Seller as of the Effective Date (the “Additional
Property”), and

C. All leases of portions of the Real Property (the “Leases”), as more
particularly described in that rent roll on Exhibit “B” attached hereto and by
this reference made a part hereof; and

D. To the extent of Seller’s interest, if any, all other assets and property
rights (including intangible assets) relating to the Real Property and
Additional Property or any portion thereof, including, but not limited to, all
reciprocal easement agreements, operating agreements, development agreements,
warranties, guarantees and bonds, certificates of occupancy, trade names,
service marks, service contracts (to the extent assumed by Purchaser),
governmental and regulatory licenses and permits (including any permits relating
to stormwater management), final working drawings, engineering plans, utilities
lay-out plans, surveys, topographical plans and plans and specifications.



--------------------------------------------------------------------------------

The Real Property, Additional Property, Leases and all other assets and property
rights and interests described in this Section 1 are hereinafter collectively
referred to as the “Property”.

2. Purchase Price and Terms of Payment.

A. The purchase price (“Purchase Price”) for the Property shall be Eleven
Million Five Hundred Thousand and 00/100 DOLLARS ($11,500,000.00) and shall be
paid on the Closing Date in cash or by Federal funds wire transfer or other
immediately available funds, in United States dollars.

B. One Hundred Thousand and 00/100 Dollars ($100,000.00) (the “Initial Deposit”)
shall be deposited by Purchaser in escrow with Chicago Title Insurance Company
as escrow agent (the “Escrow Agent”), within two (2) business days after the
Effective Date. Within two (2) business days after the expiration of the Review
Period (as defined below), unless this Contract has been sooner terminated,
Purchaser shall deposit an additional One Hundred Thousand and 00/100 Dollars
($100,000.00) (the “Second Deposit”) with Escrow Agent. As used in this
Contract, “Deposit” shall refer collectively to the Initial Deposit and the
Second Deposit, together with all interest earned thereon, if any. If the
transaction contemplated by this Contract closes in accordance with the terms
and conditions of this Contract, at Closing, as defined below, the Deposit shall
be delivered by the Escrow Agent to Seller as payment toward the Purchase Price.
If the transaction fails to close due to a default on the part of Seller or if a
condition set forth in this Contract for the benefit of Purchaser is not
satisfied or removed, and if Purchaser is not in default hereunder, the Deposit
shall be delivered by the Escrow Agent to Purchaser. If the transaction fails to
close due to a default on the part of Purchaser, and if Seller is not in default
hereunder, the Deposit shall be delivered by the Escrow Agent to Seller as
Seller’s sole and exclusive remedy, as more particularly provided for in
Section 14 below.

D. The remaining balance of the Purchase Price shall be payable in cash or by
Federal funds wire transfer or other immediately available funds, to Seller on
the Closing Date.

3. Review Period; Inspection.

A. At all times during the period commencing on the Effective Date and
terminating on the date that is forty five (45) days after the Effective Date
(the “Review Period”), Purchaser, its agents, employees, representatives and
contractors, at Purchaser’s sole cost and expense, shall have the rights:

1. To enter upon the Real Property at all reasonable times, and after reasonable
advance notice to Seller, to perform such tests, inspections and examinations of
the Real Property and Additional Property as Purchaser deems advisable,
including the structural



--------------------------------------------------------------------------------

condition of, and all electrical and mechanical systems contained in, the
Improvements, and to make investigations with regard to title to the Real
Property, environmental matters, matters of survey, flood plain of the Real
Property, utilities availability, zoning and building code and other applicable
governmental requirements with regard to the Real Property and the use thereof.
With respect to the foregoing investigations, Purchaser, its agents, employees,
representatives and contractors, may enter upon the Real Property and do all
things necessary in connection therewith, subject to the tenants’ rights of
occupancy, and provided they do not adversely affect the Real Property.
Purchaser shall not unreasonably disturb any of the tenants while conducting its
inspections, tests and studies. After any entry upon the Real Property pursuant
to this Section 3A(1) by Purchaser, Purchaser’s engineers and contractors, or
its or their respective agents or employees, Purchaser shall cause the Real
Property to be restored to a condition substantially identical to that which
existed prior to such entry, and Purchaser shall indemnify, defend and hold
Seller harmless from and against all cost, loss, damage and expense, including
reasonable attorneys’ fees, arising out of Purchaser’s or its agent’s or
independent contractor’s negligent actions or willful misconduct in conducting
the activities upon the Real Property pursuant to the terms of this paragraph;
and

2. Within five (5) days of the Effective Date Seller shall forward to Purchaser
true and complete copies of all the items set forth on Exhibit “C” to the extent
that such items are in its possession. After reasonable advance notice to
Seller, to investigate and review any and all books and records relating to the
Property and all Leases, service agreements, tenant correspondence, operating
statements, warranties, guarantees or bonds, certificates of occupancy,
governmental or regulatory licenses and permits, plans and specifications and
other items relating to the Property. At all reasonable times Seller shall make
available to Purchaser, its counsel and accountants, all financial and operating
data and other books and records pertaining to the Property under Seller’s
control.

B. Purchaser shall have the right during the Review Period to determine that it
is satisfied, in its sole and absolute discretion, with the results of any of
the tests, inspections or investigations relating to the Property or the
operation thereof, and that the Property is suitable in all respects for
Purchaser’s intended purposes or needs. In the event Purchaser decides for any
reason, in Purchaser’s sole discretion, not to purchase the Property, then
Purchaser shall notify Seller in writing of its desire to terminate this
Contract prior to the end of the Review Period, and so long as Purchaser is not
in default hereunder, the Deposit and interest earned thereon shall be returned
to Purchaser and neither party shall have any further rights, obligations or
duties under this Contract; provided, however, the indemnity contained in
Subsection 3A hereof shall survive. In the event of such termination, Purchaser
shall immediately return to Seller any documents, plans, studies or other
materials related to the Property that were provided by Seller to Purchaser.

4. Title.

A. No later than fifteen (15) days after the Effective Date, Purchaser shall
obtain, at its sole cost and expense, a current ALTA owner’s title commitment
for title insurance (the “Title Commitment”) issued by the Escrow Agent,
together with true and complete copies of all exceptions contained therein. In
addition, Purchaser shall order, at its sole cost and expense, an ALTA Survey
(the “Survey”). Upon the receipt of the Title Commitment



--------------------------------------------------------------------------------

and Survey, Purchaser shall promptly review all such information and shall, no
later than thirty five (35) days after the Effective Date, furnish a copy of the
Title Commitment and Survey to Seller, together with a statement as to which
exceptions shown on the Title Commitment are acceptable to Purchaser (the
“Permitted Exceptions”) and the requirements which Purchaser requires Seller to
satisfy. The parties agree that the Leases are Permitted Exceptions. If Seller
determines that it is not able or is unwilling to cause all exceptions other
than the Permitted Exceptions to be removed from the Title Commitment or that
there are requirements which Seller is unable or unwilling to satisfy, then
within five (5) days after notice from Purchaser noting the Permitted Exceptions
and requirements, Seller shall give notice (“Seller’s Notice”) to Purchaser
stating those other exceptions which must be included as additional Permitted
Exceptions and those requirements which Seller is unable or unwilling to
satisfy. Failure by Seller to give Seller’s Notice shall be deemed an election
by Seller that all exceptions other than Permitted Exceptions will be removed
from the Title Commitment and that Seller will satisfy all requirements for the
issuance of the title policy on or before Closing. Within five (5) days after
receipt by Purchaser of Seller’s Notice, if any, Purchaser shall give Seller
written notice of (i) Purchaser’s acceptance of such additional Permitted
Exceptions or requirements or (ii) Purchaser’s objection to such additional
Permitted Exceptions and its election to terminate this Contract, in which event
the Escrow Agent shall immediately forward the Deposit to Purchaser, and neither
party shall have any further liability or obligations to the other hereunder;
provided, however, the indemnity in subsection 3A hereof shall survive such
termination. If Purchaser fails to note its objection in writing to Seller’s
expansion of the Permitted Exceptions within the time permitted herein, then
Purchaser shall be deemed to have accepted such additional Permitted Exceptions,
and the parties will proceed to Closing.

B. Notwithstanding the provisions of subsection A to the contrary, on the
Closing Date, as defined below, title to the Property shall be good and
marketable, free and clear of all mortgages, liens and encumbrances, and free
and clear of all leases, security interests, restrictions, rights-of-way,
easements, encroachments and other matters, except for the Permitted Exceptions.

5. Seller’s Representations and Warranties. Seller warrants and represents to
Purchaser as follows, which warranties and representations shall be deemed made
on the Effective Date and shall be reaffirmed at Closing:

A. The title to the Property is, and at Closing Settlement will be, marketable
and good of record and in fact, free and clear of all liens, encumbrances or
leases, except the Leases and those matters to be removed at or prior to Closing
and the Permitted Exceptions. To the best knowledge of Seller, there are no
title conditions adversely affecting title insurability.

B. Seller is a validly existing Kentucky limited liability company in good
standing and has the corporate authority to enter into and perform its
obligations under this Contract. The person executing this Contract on behalf of
Seller has been authorized to do so.

C. This Contract is validly executed and delivered by Seller and the performance
by Seller hereunder does not violate (i) any agreement or contract to which
Seller is a party or (ii) any judgment, order, injunction, decree, regulation or
ruling of any court or other governmental authority to which Seller is subject.



--------------------------------------------------------------------------------

D. The Property is not subject to any option contract or other sales contract,
or to any leases or other occupancy agreements other than the Leases.

E. Seller has no actual knowledge of, and has received no notice from, any
governmental authority requiring any work, repairs, construction, alterations or
installations on or in connection with the Property, or asserting any violation
of any federal, state, county or municipal laws, ordinances, codes, orders,
regulations or requirements affecting any portion of the Property, including,
without limitation, any applicable environmental laws or regulations. There is
no action, suit or proceeding pending or, to the actual knowledge of Seller,
threatened (in writing) against or affecting Seller or the Property or any
portion thereof or relating to or arising out of the ownership of the Property,
in any court or before or by any federal, state, county or municipal department,
commission, board, bureau or agency or other governmental instrumentality.

F. The Seller has not received from any governmental authority any written
notice of, and the Seller presently has no actual knowledge of, pending or
contemplated condemnation proceedings affecting the Property.

G. Following the expiration of the Review Period, Seller shall give notice of
termination to be effective at Closing with regard to any management or leasing
contract or fee arrangement between Seller and any other party for or in
connection with the Real Property and all payments due thereunder will be paid
in full by Seller prior to Closing and Seller shall hold Purchaser harmless from
any claims thereunder, unless Purchaser, at its sole option, assumes any such
agreement in writing. Seller further warrants and represents that all such
contracts and agreements shall be terminated effective as of Closing, unless
otherwise assumed by Purchaser as noted above.

H. To Seller’s actual knowledge, the Real Property is not in violation of any
applicable environmental law, including without limitation those listed below in
this paragraph. Further to Seller’s actual knowledge, the Real Property is not
now, nor has it at any time during Seller’s ownership thereof been, used for the
manufacture, processing, distribution, use, treatment, storage, disposal,
placement, transport or handling of toxic materials, hazardous wastes or
hazardous substances (as those terms are defined in the Resource Conservation
and Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et seq.) or the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601 et seq.), oils, petroleum-derived compounds, or
pesticides, all of which are hereinafter referred to as “Hazardous Materials”).
In addition, to Seller’s actual knowledge, no (i) underground storage tanks,
(ii) asbestos (either commercially processed or excavated raw materials),
(iii) electrical transformers, fluorescent light fixtures with ballast, or other
items or equipment containing polychlorinated biphenyls (“PCBs”), or (iv) other
Hazardous Materials are present on the Property in violation of any applicable
law except as previously disclosed in writing to Purchaser by Seller. In the
event Purchaser shall discover such Hazardous Materials, toxic substances, tanks
or other unsatisfactory (in Purchaser’s sole discretion) environmental
conditions on or about the Property at any time prior to the expiration of the
Review Period, Purchaser shall have the right to terminate this Contract upon
written notice thereof to Seller, whereupon Escrow Agent shall return the
Deposit to Purchaser



--------------------------------------------------------------------------------

together with all interest thereon, and Purchaser shall have all of its rights
and remedies noted herein. Notwithstanding anything to the contrary herein, the
effect of the representations made in this subparagraph shall not be diminished
or deemed to be waived by any inspections, tests or investigations made by
Purchaser or its agents.

I. No assessments or charges for any public improvements have been made against
the Property which remain unpaid. No improvements to the Property or any roads
or facilities abutting the Property have been made or ordered for which a lien,
assessment or charge can be filed or made.

J. Exhibit “B” lists all (i) leases for any portion of the Property and all
amendments and any other writings related thereto in effect on the Effective
Date and (ii) guaranties with respect to the Leases in effect on the Effective
Date (the “Guaranties”). Each of the Leases and Guaranties is valid and
subsisting and in full force and effect, has not been further amended, modified
or supplemented and the tenant thereunder is in actual possession in the normal
course and the tenant is not in default thereunder. No tenant has asserted any
claim of which Seller has actual notice which would in any way affect the
collection of rent from such tenant and no written notice of default or breach
on the part of the landlord under any of the Leases has been received by Seller
or its agents from the tenant thereunder. The rents set forth in Exhibit “B” are
the actual rents, income and charges presently being collected by Seller. No
tenant under any of the Leases is entitled to any concessions, allowances,
rebates or refunds or has prepaid any rents or other charges for more than the
current month. None of the Leases and none of the rents or other amounts payable
thereunder have been assigned, pledged or encumbered, except in connection with
any loan to be fully satisfied prior to, or at, Closing. No security deposits
have been paid by any tenants which have not heretofore been returned, except as
set forth in Exhibit “B” hereto, if any.

K. Following Closing, no brokerage or leasing commissions or other compensation
is or will be due or payable to any person, firm, corporation or other entity
with respect to or on account of any of the Leases or any extensions or renewals
thereof.

L. The Seller is not a debtor in any bankruptcy or other insolvency proceeding.

M. If, after the Effective Date hereof, any event occurs or condition exists
which modifies in a material way any of the representations contained herein,
Seller shall promptly notify Purchaser in writing.

N. All documents provided to Purchaser, including without limitation the items
provided pursuant to Section 3(A) (2), are the complete originals or, if not
originals, are true, accurate, and complete copies thereof.



--------------------------------------------------------------------------------

6. Purchaser’s Representations and Warranties. Purchaser represents and warrants
to Seller as follows:

A. This Contract is validly executed and delivered by Purchaser and the
performance by Purchaser hereunder does not violate (i) any agreement or
contract to which Purchaser is a party or (ii) any judgment, order, injunction,
decree, regulation or ruling of any court or other governmental authority to
which Purchaser is subject.

B. The execution of this Contract by Purchaser has been properly authorized and
is the binding obligation of Purchaser.

7. Seller’s Covenants. Seller covenants and agrees as follows:

A. Seller will not (i) mortgage, pledge or subject the Property or any part
thereof to an unbonded lien or other encumbrance, (ii) intentionally permit any
mechanic’s or materialmen’s lien to attach against the Real Property,
(iii) execute or cause or permit to be placed of record any document affecting
title to any portion of the Real Property, and (iv) enter into, or subject any
portion of the Property to, any option contract, sales contract, or any other
agreement, pursuant to which any party shall have any right to purchase any
portion of the Property and (v) enter into any lease, assignment, amendment,
modification, supplement or renewal of any of the Leases, without first
receiving Purchaser’s prior written approval, which approval may be withheld for
any reason.

B. Seller will not sell or otherwise dispose of or remove any fixtures,
mechanical equipment or any other item included within the Property except in
the ordinary course of its business and as disclosed to Purchaser.

C. Seller will comply with the landlord obligations under the Leases in a
commercially reasonable manner.

D. Seller shall maintain or cause to be maintained the Property, including all
plumbing, heating, ventilating, air conditioning and other mechanical and
electrical systems contained in the Improvements, in good order and repair,
reasonable wear and tear excepted.

E. Seller will pay or cause to be paid all debts, taxes, fees, assessments,
commissions, and other obligations related to the use and ownership of the
Property up to the date of Closing, except for those items for which proration
is agreed upon in accordance with the provisions of Section 10 hereof.

F. Between the date of this Contract and the Closing Date, Seller agrees that it
will: (i) manage and operate the Property only in the ordinary and usual manner
and maintain in full force and effect until the Closing Date all appropriate
insurance policies; (ii) deliver the Property on the Closing Date in
substantially the same condition it is in on the date of this Contract,
reasonable wear and tear excepted; (iii) give prompt written notice to
Purchaser, by overnight delivery from a recognized national carrier and
facsimile, of any fire or other casualty affecting the Property after the date
of this Contract; (iv) deliver to Purchaser, promptly after receipt by Seller,
copies of all notices of violation issued by governmental authorities with
respect to the Property received by Seller after the date of this Contract.



--------------------------------------------------------------------------------

G. If Purchaser has not terminated this Contract on or before the expiration of
the Review Period, Seller shall use commercially reasonable efforts to deliver
to Purchaser, prior to Closing, duly executed originals of estoppel certificates
(the “Estoppel Certificates”) from each tenant under the Leases and each
guarantor of each Lease, if any, in the form attached hereto as Exhibit “D” or
in such form prescribed by the Leases or, in the case of a regional or national
tenant, on such tenant’s standard form. If all of the Estoppel Certificates have
not been delivered to Purchaser in the required form and showing no claim of
offset by the tenant, no default by Seller under the Leases and no circumstance
which would with the giving of notice or passing of time be a default by Seller
under any Lease, within the aforesaid time period, but have been delivered for
all tenants with more than 4,000 square feet of leased space in the Real
Property (“the Major Tenants”) and other tenants under the Leases who, together
with the Major Tenants, lease store space in the Real Property containing not
less than eighty percent (80%) of the total gross leasable area of the Real
Property, Seller shall have the right to provide a Seller’s estoppel in the form
of a Seller’s affidavit as to the matters contained in the Estoppel Certificate
for any lease for which an Estoppel Certificate is not provided by the tenant.

If Purchaser has not terminated this Contract on or before the expiration of the
Review Period, Seller shall use commercially reasonable efforts to deliver to
Purchaser, prior to Closing, duly executed originals of subordination,
nondisturbance agreements (the “SNDA Agreements”) from the Major Tenants under
the Leases and each guarantor of such Leases to the Major Tenants, if any, in
the form attached hereto as Exhibit “E”. If all of the required SNDA Agreements
have not been delivered to Purchaser in the required form without modification
within the aforesaid time period, Purchaser may elect to terminate this
Agreement, the Deposit shall be returned to Purchaser, and Purchaser shall have
all other remedies under this Contract.

H. (i) The Seller shall cause the Seller, BC Wood Properties, Inc., a Kentucky
corporation and BC Wood (the “Parties Bound”) shall each execute at Closing
non-compete and non-solicitation agreements (the “Non-Compete/Solicitation
Agreements) whereby the Parties Bound and any affiliated entities shall agree
and covenant that they shall not compete, directly or indirectly, with Purchaser
or solicit current or future tenants of the Property for any business or leasing
opportunity, within a radius of three miles from the Property for a term of four
4 years after Closing. The Non-compete/Solicitation shall not be applicable to
the purchase of an existing shopping center by the Parties Bound. The
Non-compete/Solicitation shall not be applicable to any existing tenant of the
Property with less than 8,000 square feet of leased space in the Property. The
Non-compete/Solicitation Agreements shall be personal and not be biding on the
realty. The form of such Non-compete/Solicitation Agreements shall be negotiated
between the Purchaser and the Parties Bound during the Review Period. If the
form has not been agreed to by the Purchaser and the Bound Parties before the
end of the Review Period, this Contract shall automatically terminate, the
Deposit shall be returned by Escrow Agent to Purchaser, and neither party shall
have any further responsibility under this Contract unless specifically stated
to survive the termination of this Contract.

(ii) The Purchaser shall cause the Purchaser and/or assigns, and Jon S. Wheeler
(the “Parties Bound”) to each execute at Closing non-compete and
non-solicitation agreements (the “Non-Compete/Solicitation Agreements) whereby
the Parties Bound and any



--------------------------------------------------------------------------------

affiliated entities shall agree and covenant that they shall not compete,
directly or indirectly, with Seller or solicit current or future tenants of the
property known as Tullahoma Plaza(the Seller’s other shopping center in
Tullahoma, TN) for any business or leasing opportunity, within a radius of three
miles from the Property for a term of four 4 years after Closing. The
Non-compete/Solicitation shall not be applicable to the purchase of an existing
shopping center by the Parties Bound. The Non-compete/Solicitation shall not be
applicable to any existing tenant of the Property with less than 8,000 square
feet of leased space in the property known as Tullahoma Plaza(the Seller’s other
shopping center in Tullahoma, TN). The Non-compete/Solicitation Agreements shall
be personal and not be biding on the realty. The form of such
Non-compete/Solicitation Agreements shall be negotiated between the Seller and
the Parties Bound during the Review Period. If the form has not been agreed to
by the Seller and the Parties Bound before the end of the Review Period, this
Contract shall automatically terminate, the Deposit shall be returned by Escrow
Agent to Purchaser, and neither party shall have any further responsibility
under this Contract unless specifically stated to survive the termination of
this Contract.

8. Conditions.

A. In addition to Purchaser’s absolute right to terminate this Contract for any
reason at any time during the Review Period, the obligation of Purchaser under
this Contract to purchase the Property from Seller is subject to the
satisfaction of each of the following conditions on or prior to the Closing
Date, any of which conditions may be waived in whole or in part by Purchaser by
written waiver at or prior to the Closing Date:

1. Title to the Real Property shall be good and marketable as required herein,
free and clear of all liens and encumbrances, and subject to no exceptions other
than the Permitted Exceptions and the Escrow Agent shall be prepared to issue,
an owner’s title insurance policy pursuant to the Title Commitment insuring the
title to the Real Property, subject only to the Permitted Exceptions, in the
amount of the Purchase Price or such lesser amount as Purchaser, in its sole
discretion, shall determine, and with such endorsements as Purchaser shall
determine. Seller shall discharge all liens against the Property at Closing.

2. Seller shall have performed, observed and complied with all covenants,
agreements and conditions required by this Contract to be performed by, observed
and complied with on its part either on or prior to the Closing Date.

3. All of Seller’s representations and warranties contained herein shall be true
and correct in all material respects as of the Closing Date, and Seller will
deliver to Purchaser at Closing a certificate to that effect (or disclosing any
representations or warranties which are no longer true and accurate).

4. The physical condition of the Property and the title for the Property shall
not have materially changed since the conclusion of the Review Period, except as
disclosed to and accepted by Purchaser.



--------------------------------------------------------------------------------

5. All tenants of the Leases shall be occupying the Property, and none of them
shall be in default in the payment of rent or performance of any other material
obligation, except as disclosed to and accepted by Purchaser.

6. Purchaser shall have received the Estoppel Certificates and SNDA Agreements
as required pursuant to Section 7(I).

7. Purchaser and the Bound Parties shall have executed the
Non-compete/Solicitation Agreements.

In the event any of the foregoing conditions to the Closing are not satisfied or
waived in writing by Purchaser as of the Closing Date, then, Purchaser may
either (i) extend the date for Closing for a maximum of thirty (30) days until
such conditions are satisfied, or (ii) terminate this Contract and have the
Deposit refunded together with accrued interest or (iii) waive in writing the
satisfaction of any such conditions, in which event this Contract shall be read
as if such conditions no longer existed; provided, however that, if such failure
of condition also constitutes or is accompanied by a default by Seller
hereunder, Purchaser shall have all rights and remedies as set forth in
Section 13 hereof. Notwithstanding that certain of Seller’s representations and
warranties may be limited to the extent of actual knowledge of the facts stated
therein, it shall be a condition precedent to Purchaser’s obligation to go to
Settlement that the facts stated in all such representations and warranties
shall be correct as of the time of Settlement.

B. The obligations of Seller under this Contract to sell the Property to
Purchaser are subject to the satisfaction of each of the following conditions:

1. Purchaser shall have performed, observed and complied with all covenants,
agreements and conditions required by this Contract to be performed by, observed
and complied with on its part either on or prior to the Closing Date.

2. All of Purchaser’s representations and warranties contained herein shall be
true and correct in all material respects.

3. Seller and the Bound Parties shall have executed the Non-compete/Solicitation
Agreements.

In the event any of the foregoing conditions to the Closing are not satisfied or
waived in writing by Seller as of the Closing Date, then, Seller may terminate
this Contract and the Deposit shall be paid to Purchaser and Seller and
Purchaser shall have no further responsibility to each other; provided, however
that, if such failure of condition also constitutes or is accompanied by a
default by Purchaser hereunder, Seller shall have all rights and remedies as set
forth in Section 14 hereof and the indemnity contained in Section 3A hereof
shall survive.



--------------------------------------------------------------------------------

9. Closing.

A. Unless this Contract is terminated by Purchaser or Seller as herein provided,
the closing hereunder (“Closing”) shall be conducted in escrow by the Escrow
Agent on or before that date which is thirty (30) days after the end of the
Review Period.

B. At Closing, in addition to any other documents required to be delivered under
the terms of this Contract, Seller shall deliver or cause to be delivered to
Purchaser the following, copies of which form shall be delivered to Purchaser
prior to Closing for its review and approval:

1. A special warranty deed, duly executed and acknowledged by Seller and in
proper form for recordation, conveying good, marketable fee simple title to the
Real Property, free and clear of all liens and encumbrances, other than the
Permitted Exceptions. If requested by Purchaser, Seller shall also provide a
quitclaim deed to the Real Property which describes the Real Property by
reference to the physical survey obtained by Purchaser.

2. If necessary, a bill of sale with warranty of ownership or assignment of
lease, as the case may be, of all of the Additional Property, duly executed and
acknowledged by Seller.

3. The originals of the Leases and guarantees thereof, together with a valid
assignment, duly executed assigning to Purchaser all of Seller’s right, title
and interest, as landlord, in and to the Leases and guarantees thereof, free and
clear of all assignments, pledges or hypothecations thereof, which assignment
shall include Seller’s indemnity for all matters arising or asserted, due to
events or occurrences arising on or before the Closing Date, and Purchaser’s
indemnity for such matters arising after the Closing Date.

4. Notice to the tenants under the Leases in the form approved by Purchaser and
in conformity with the requirements of the Leases, duly executed and
acknowledged by Seller, advising the tenants of the sale of the Property to
Purchaser and directing that rent and other payments thereafter be sent to
Purchaser (or its agent) at the address provided by Purchaser.

5. A valid assignment, duly executed and acknowledged by Seller, assigning to
Purchaser all of Seller’s interest in and to guarantees, warranties and bonds
and other assets comprising the Property, together with the original of each
such guaranty, warranty, bonds and other related documents.

6. To the extent they are in Seller’s possession, originals of all certificates
of occupancy, licenses, permits, authorizations and approvals required by law
and issued by all governmental authorities having jurisdiction over the Real
Property and copies of all certificates issued by the local board of fire
underwriters (or other body exercising similar functions).

7. To the extent they are in Seller’s possession, a complete set of the final
working drawings, engineering plans, utilities lay-out plans, topographical
plans and the like used in the construction of the Improvements.



--------------------------------------------------------------------------------

8. Such affidavits or letters of indemnity as the Escrow Agent shall reasonably
require in order to issue policies of title insurance free of any exceptions for
unfiled mechanics, materialmen’s or similar liens and parties in possession
(other than the tenants under the Leases).

9. A certificate of non-foreign status as required by Section 1445 of the
Internal Revenue Code.

10. All keys, codes, or other security devices used in connection with the
operation of the Property.

11. Seller’s certificate pursuant to paragraph 8A.3 with respect to its
representations and warranties.

12. Any other documents reasonably requested by Purchaser or Purchaser’s title
insurance company in order to consummate the transaction contemplated by this
Contract.

C. At Closing, in addition to any other documents required to be delivered under
the terms of this Contract, Purchaser shall deliver or cause to be delivered the
following:

1. Cash, wire transfer or other immediately available funds payable to Seller in
the amount of the funds at Closing, as specified in Subsections 2A (as held by
Escrow Agent) and 2B.

10. Adjustments.

The following shall be adjusted between Seller and Purchaser and shall be
prorated on a per diem basis as of the Closing Date, except as noted below:

A. All rents and other payments and obligations pursuant to the Leases. All
monies received after Closing from a tenant in arrears at Closing shall be first
applied to current rent, then to arrearages and any other amounts owing to
Seller. Purchaser shall be under no obligation to collect any arrearages owing
to Seller.

B. Real estate taxes (on the basis of the actual fiscal years for which such
taxes are assessed), personal property taxes, and assessments on the Property
shall be apportioned pro rata between Seller and Purchaser, with Seller
responsible for the same to and including the day prior to the Closing Date and
Purchaser responsible for the same from and after the Closing Date. Purchaser
shall receive a credit in an amount equal to any taxes and assessments unpaid as
of the Closing Date and for which Seller is responsible hereunder. Seller shall
receive a credit in an amount equal to any taxes and assessments which have been
paid by Seller applicable to periods on or after the Closing Date.



--------------------------------------------------------------------------------

C. Seller shall pay at Closing:

(i) one half the amount of all transfer and recording taxes or charges on the
deed conveying the Real Property,

(ii) one half the cost of recording the special warranty deed and, if
applicable, the quitclaim deed,

(iii) one half the charges of the Escrow Agent for issuance of the title
commitment and owner’s title policy to Purchaser and extended coverage
(including the cost of any requested endorsements),

(iv) one half the charges of the Escrow Agent for the title examination, and

(v) one half of the fees charged by the Escrow Agent to act as settlement agent.

Purchaser shall pay at Closing:

(i) the cost of the Survey,

(ii) one half the amount of all transfer and recording taxes or charges on the
deed conveying the Real Property,

(iii) one half the charges of the Escrow Agent for issuance of the title
commitment and owner’s title policy to Purchaser and extended coverage
(including the cost of any requested endorsements),

(iv) one half the charges of the Escrow Agent for the title examination,

(v) one half the cost of recording the special warranty deed and, if applicable,
the quitclaim deed,

(vi) the cost of recording any security instruments required by any lender, and

(vii) one-half of escrow fees charged by Escrow Agent to act as settlement
agent.

D. All utilities, operating expenses and other apportionable income and expenses
paid or payable by Seller, including without limitation, Common Area Maintenance
charges due under the Leases (collectively “CAM Charges”), shall be apportioned
pro rata on a per diem basis as of 12:01 A.M. on the date of Closing. Seller
shall use its best efforts to cause any and all public utilities serving the
Property to issue final bills to Seller on the basis of readings made as of
Closing and all such bills shall be paid by Seller. At Closing, Purchaser and
Seller shall perform a final reconciliation of the



--------------------------------------------------------------------------------

CAM Charges due under the Leases for the calendar year up to the date of Closing
(the “Short Year”) as follows: (i) Purchaser shall pay to Seller the amount by
which the CAM Charges and taxes actually paid by Seller during such Short Year
exceed that portion of funds Seller collected from tenants for CAM Charges and
taxes (which are not otherwise paid directly by such tenants) during the Short
Year, or (ii) Seller shall pay to Purchaser the amount by which that portion of
funds Seller collected from tenants for CAM Charges and taxes (which are not
otherwise paid directly by such tenants) during the Short Year exceeds the CAM
Charges and taxes actually paid by Seller during such Short Year. Seller shall
provide all relevant information regarding such interim reconciliation of the
CAM Charges to Purchaser at least ten (10) business days prior to Closing.

E. With the exception of any adjustments to be made following the Closing Date,
(a) if a net amount is owed by Seller to Purchaser pursuant to this Section 10,
such amount shall be credited against the Purchase Price, and (b) if a net
amount is owed by Purchaser to Seller pursuant to this Section 10, such amount
shall be added to the Purchase Price.

11. Possession. Possession of the Property shall be delivered as of the Closing
Date, subject only to the Leases.

12. Condemnation. In the event that any eminent domain proceeding (including a
temporary taking) affecting the Real Property or any part thereof or affecting
any of the rights of the tenants under the Leases is commenced or threatened by
a governmental body having the power of eminent domain (a “Condemnation”),
Seller shall immediately give Purchaser written notice thereof, and in the
event, in Purchaser’s sole discretion, such Condemnation has no material adverse
effect on the Property, Purchaser shall receive the award resulting from the
Condemnation, (or if not then received, the right to the same shall be assigned
to Purchaser), and this transaction shall be closed in the same manner as if no
such Condemnation or other taking shall have occurred. However, if any such
Condemnation has, or will have, in Purchaser’s sole discretion, a material
adverse effect on the Property, Purchaser may terminate this Contract, in which
event the Escrow Agent shall immediately forward the Deposit to Purchaser, and
neither party shall have any further liability or obligations to the other
hereunder; provided, however, that the indemnity contained in Subsection 3A
hereof shall survive.

13. Seller’s Default. In the event Seller shall be in breach or violation of, or
shall fail or refuse to perform its obligations under this Contract, the Deposit
shall be immediately forwarded by Escrow Agent to Purchaser on demand, and
Purchaser may seek any and all remedies provided by law or equity, including
specific performance.

14. Purchaser’s Default; Liquidated Damages. In the event Purchaser shall be in
breach or violation of, or shall fail or refuse to perform its obligations under
this Contract the Deposit shall be forwarded by Escrow Agent to Seller on
demand, which is hereby agreed to be adequate liquidated damages for Purchaser’s
default hereunder, and Seller shall have no other rights or remedies. The
parties acknowledge that the Deposit represents a reasonable effort to ascertain
the damages to Seller in the event of a Purchaser default, which damages are
difficult or impossible to quantify.



--------------------------------------------------------------------------------

15. Broker’s Commission. Seller shall be solely responsible for, and shall pay
in cash at Closing, and only if Closing shall occur, a real estate commission to
CBRE/Paul Gaither (the “Broker”) pursuant to the terms of a separate agreement.
Seller represents and warrants to Purchaser, and Purchaser represents and
warrants to Seller, that, except as provided in the preceding sentence, no
commissions are due and owing any real estate broker or salesperson (other than
the Broker) in connection with this transaction arising out of its actions.
Seller and Purchaser hereby each agree to indemnify, defend and hold the other
harmless from and against any claim for any real estate commission or similar
fee arising out of its actions concerning the purchase and sale of the Property
as contemplated by this Contract. Seller acknowledges that Purchaser has
disclosed that certain of its principals are licensed real estate agents in the
Commonwealth of Virginia.

16. Insurance; Risk of Loss. At all times until the Closing has been
consummated, Seller shall maintain in full force and effect casualty and
liability insurance on or with respect to the Property, it being understood and
agreed that all risk of loss with respect to the Property shall remain with
Seller through Closing. In the event that prior to the Closing Date, the
Improvements on the Property are damaged, destroyed, or rendered unusable, in
whole or in part, by fire, Condemnation, or other cause (“Casualty”), then the
Purchaser may terminate this Contract by notice to the Seller within ten
(10) days of Purchaser’s receipt of Seller’s notice of such damage or
proceeding, in which case the Deposit shall be refunded to Purchaser, and
thereafter neither party shall have any further obligation or liability to the
other by virtue of this Contract, except as otherwise expressly provided herein.

17. Survival of Covenants. All covenants, representations and warranties made by
Seller and Purchaser shall survive the Closing for a period of one (1) year
after Closing. All such covenants, representations and warranties made by Seller
or Purchaser shall be true, bona fide and accurate as of Closing,
notwithstanding the fact that any of the covenants, representations and
warranties by the language used in this Contract or therein may refer to a state
of facts as of a date prior to the Closing Date and not as of the Closing Date.

18. Assignment. Purchaser’s rights under this Contract shall be assignable by
Purchaser, without further consent of Seller, to an entity wholly owned or
controlled by Purchaser or any of Purchaser’s principals.

19. Notices. All notices, requests or other communications permitted or required
under this Contract shall be in writing and shall be communicated by personal
delivery, by nationally recognized overnight delivery service (such as Federal
Express), by certified mail, return receipt requested, or by facsimile
transmission to the parties hereto at the addresses shown below, or at such
other address as any of them may designate by notice to each of the others.
Notice given by facsimile shall be effective as of the successful transmission
of the facsimile (as evidenced by a successful transmission report generated by
the sender’s facsimile equipment), but only if notice is sent the same day by
another method permitted by this Section 19.



--------------------------------------------------------------------------------

Seller:

Forrest Gallery, LLC

1020 Industry Road, Suite 40

Lexington, Kentucky 40505

Attention: William N. Offutt

Phone: 859/967/1930

Facsimile: 859/967/1930

Copy to:

Frost Brown Todd LLC

400 West Market Street, Suite 3200

Louisville, Kentucky 40202

Attention: John W. Gragg

Phone: 502/779/8548

Facsimile: 502/581/1087

Purchaser:

Wheeler Interests, LLC

2529 Virginia Beach Boulevard

Virginia Beach, Virginia 23452

Phone: 757/627/9088

Fax: 757/627/9081

Copy to:

Stuart A. Pleasants, Attorney at law

STUART A. PLEASANTS, P.C.

2529 Virginia Beach Boulevard

Virginia Beach, Virginia 23452

Attn: Stuart A. Pleasants Esq.

Phone: 757/275/7634

Fax: 757/627/9081

Escrow Agent:

Chicago Title Insurance Company

Jennifer L. Meyer

Manager, National Business Division

20900 Swenson Drive

Suite 900

Waukesha, WI 53186

(262) 796.3820 direct

(262) 796-3878 fax

Jennie.meyer@ctt.com



--------------------------------------------------------------------------------

20. Escrow. Upon its receipt thereof, Escrow Agent shall deposit the Deposit in
a federally insured interest bearing account, with all accrued interest earned
thereon to be added to and deemed a part of the Deposit. Except as otherwise
provided in this Contract, the Deposit shall be delivered by Escrow Agent to
Seller on the Closing Date for application against the Purchase Price; provided,
however, if Purchaser shall be entitled to a refund of the Deposit in accordance
with the terms of this Contract, Escrow Agent shall promptly refund the Deposit
to Purchaser. Escrow Agent shall have no liability to any party hereto in acting
or refraining from acting hereunder except for willful malfeasance and shall
perform such function without compensation. In the event of any dispute between
the parties hereto or between Escrow Agent and Seller or Purchaser, Escrow Agent
may deposit the Deposit in a court of competent jurisdiction for the purpose of
obtaining a determination of such controversy. Seller and Purchaser agree to
execute and deliver an escrow agreement in the form designated by Escrow Agent
or in form and content as contained in the escrow agreement (the “Escrow
Agreement”) attached hereto as Exhibit “F”.

21. Like Kind Exchange Under Section 1031 of the Internal Revenue Code. The
parties acknowledge that Seller or Purchaser may wish to enter into a like kind
exchange (either simultaneous or deferred) with respect to the Property (the
“Exchange”) pursuant to the applicable provisions of Section 1031 of the
Internal Revenue Code of 1986, as amended. Notwithstanding anything to the
contrary contained in this Contract, Seller or Purchaser shall have the right to
assign its interest under this Contract without the other party’s consent for
the sole purpose of enabling the assigning party to effectuate the Exchange,
including execution of any necessary acknowledgment documents; provided,
however, that notwithstanding any such assignment, the assigning party shall not
be released from any of its liabilities, obligations or indemnities under this
Contract. The other party shall cooperate in all reasonable respects with the
assigning party to effectuate such Exchange; provided, however, that:

A. Closing shall not be extended or delayed by reason of such Exchange;

B. The non-assigning party shall not be required to incur any additional cost or
expense as a result of such Exchange, and the assigning party shall forthwith,
on demand, reimburse the non-assigning party for any additional cost or expense
excepting for attorney’s fees incurred by the non-assigning party as a result of
the Exchange in reviewing documents; and

C. The assigning party’s ability to consummate the Exchange shall not be a
condition to the obligations of assigning party under this Contract, and the
non-assigning party does not warrant and shall not be responsible for any of the
tax consequences to assigning party with respect to the transactions
contemplated hereunder.

22. Miscellaneous.

A. This Contract shall be governed by, construed and enforced under the laws of
the State of Tennessee, without regard to its conflicts of laws provisions.

B. This Contract sets forth the entire agreement and understanding between the
parties with respect to the transactions contemplated hereby and supersedes all
prior agreements, arrangements and understandings which led to the subject
matter hereof.



--------------------------------------------------------------------------------

C. All the terms, covenants, representations, warranties and conditions of this
Contract shall be binding upon, and inure to the benefit of and be enforceable
by, the parties hereto and their respective heirs, personal representatives,
executors, successors and permissible assigns.

D. Failure of any party at any time or times to require performance of any
provisions hereof shall in no manner affect the right at a later time to enforce
the provision. No waiver by either party of any condition, or the breach of any
term, covenant, representation or warranty contained in this Contract, whether
by conduct or otherwise, in any one or more instances, shall be deemed a further
or continuing waiver of condition or covenant, representation or warranty
contained in this Contract.

E. Any amendment or modification of this Contract shall be made in writing
executed by the party sought to be charged thereby.

F. Wherever used herein, the singular shall include the plural, the plural shall
include the singular and the use of any gender shall include all other genders.
If Seller consists of more than one individual or entity, all individuals and
entities comprising Seller shall be jointly and severally liable under this
Contract. In this Contract, whenever general words or terms are followed by the
word “including” (or other forms of the word “include”) and words of particular
and specific meaning, shall be deemed to include the words “including without
limitation,” and the general words shall be construed in their widest extent,
and shall not be limited to persons or things of the same general kind or class
as those specifically mentioned in the words of particular and specific meaning.

G. The captions and Section headings contained herein are for convenience only
and shall not be used in construing or enforcing any of the provisions of this
Contract.

H. This Contract may be executed, by facsimile, in two (2) or more counterparts,
each of which shall be deemed an original hereof, but all of which, together,
shall constitute a single agreement. If executed by facsimile, the parties to
this Contract may rely on a facsimile copy as an original.

I. Time is of the essence with respect to every provision of this Contract.

J. If the expiration of any time period measured in days occurs on a Saturday,
Sunday or legal holiday, such expiration shall automatically be extended to the
next day which is not a Saturday, Sunday or legal holiday.

K. In the event of any litigation between the parties hereto with respect to
this Contract, the non-prevailing party in such litigation shall pay any and all
costs and expenses incurred by the other party in connection with such
litigation, including, without limitation, court costs (including costs of any
trial or appeal therefrom) and reasonable attorneys’ fees and disbursements.

L. Neither Seller nor Purchaser shall be liable for any failure in the
performance of its obligations under this Agreement which may result from
strikes or acts of labor unions, fires, floods, earthquakes, or acts of God, war
or other contingencies beyond its control.

23. “As Is” Nature of Sale. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT EXCEPT
FOR THE WARRANTIES OF TITLE CONTAINED IN THE



--------------------------------------------------------------------------------

DEED TO BE DELIVERED AT CLOSING AND EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES HEREIN, NO WARRANTY OR REPRESENTATION IS MADE BY SELLER REGARDING THE
PROPERTY WHATSOEVER, INCLUDING AS TO FITNESS FOR ANY PARTICULAR PURPOSE, OR
MERCHANTABILITY. PURCHASER ACKNOWLEDGES THAT PURCHASER HAS ENTERED INTO THIS
AGREEMENT WITH THE INTENTION OF MAKING AND RELYING SOLELY UPON ITS OWN
INVESTIGATION OF THE PROPERTY AND THAT PURCHASER IS NOT NOW RELYING, AND WILL
NOT LATER RELY, UPON ANY REPRESENTATIONS AND WARRANTIES MADE BY SELLER OR ANYONE
ACTING OR CLAIMING TO ACT, BY, THROUGH, UNDER OR ON SELLER’S BEHALF CONCERNING
THE PROPERTY OTHER THAN THE WARRANTIES AND REPRESENTATIONS CONTAINED IN THIS
CONTRACT. EXCEPT FOR THE WARRANTIES AND REPRESENTATIONS CONTAINED IN THIS
CONTRACT, PURCHASER AND SELLER HEREBY AGREE THAT (A) PURCHASER IS TAKING THE
PROPERTY “AS IS” WITH ALL LATENT AND PATENT DEFECTS AND THAT THERE IS NO
WARRANTY BY SELLER THAT THE PROPERTY IS FIT FOR A PARTICULAR PURPOSE;
(B) PURCHASER IS RELYING UPON ITS EXAMINATION OF THE PROPERTY AND THE CONDITION
THEREOF; AND (C) PURCHASER TAKES THE PROPERTY UNDER THIS CONTRACT UNDER THE
EXPRESS UNDERSTANDING THAT THERE ARE NO IMPLIED WARRANTIES AND NO EXPRESS
WARRANTIES CONCERNING THE PROPERTY OTHER THAN THOSE PROVIDED HEREIN.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Contract as of the date
first written above.

 

WHEELER INTERESTS, LLC

/s/ Jon S. Wheeler

By   Jon S. Wheeler, its Managing Member

 

FORREST GALLERY, LLC

/s/ Brian C. Wood

By   Brian C. Wood, its Managing Member